Title: To Benjamin Franklin from Georgiana Shipley, 6 November 1784
From: Shipley, Georgiana
To: Franklin, Benjamin


				
					
						My dear Doctor Franklin,
						
							Novber the 6th 1784
						
					
					You can not imagine the pleasure we received from hearing Mr Franklin was in England, we waited his coming to Chilbolton with the most anxious expectation not as a mere stranger, whom we were desirous of seeing, but as a person for whom we already entertained a particular regard. He was so good as to give us his company for two days— He appears an exceeding amiable sensible young man & the terms of admiration, respect & love with which he mentioned his honored G-father very much endeared him to the whole family. He could not have taken a more certain method of gaining our hearts.
					In return for the history of the Levée which you sent me, & which made us all laugh, I send you a real anecdote of our royal Sovereign— I commenced Politician because I loved & esteemed you & was interested in the cause you so gloriously supported, but since America is free, I give up Politics— I am tired of bad men & bad ministers— Those who profess patriotism out of Place, I often see the warmest advocates for power


when in Place—& as I can look up to no set of men with confidence, I am content to take them as they are, & not trouble myself about public measures.
					I suppose you will have red our good friend Dr Prices new pamphlet, he writes with an honesty of heart & an enthousiasm in the cause of Goodness, I can not but admire, yet I doubt he is mistaken in the flattering opinions he has formed of the Americans; instead of their Empire tending to promote an universal peace, I apprehend from the daily accounts we receive that they are giving way to dissensions among themselves.
					You can not imagine how greatly we regret our dear Annamaria, her loss is ever present to my mind, she was the kindest sister & the best friend I ever possessed, nor is she happy enough in India to console me for her absence, all her letters express the most earnest wishes of returning to England & give no very favorable idea of her present situation.
					My father is, as you knew him, ever cheerful & in good spirits, the same upright disinterested man in public affairs & making the happiness of his family at home— Your Grandson will tell you, that we still talk of an American voyage, but as he does not flatter us with a hope of seeing you in England, we are very desirous of visiting you at Passy, before we visit you at Philadelphia— We teaze my father on the subject continually— He has not yet said No, which we think promises well. I know not an event which would make the whole family equally happy.
					I intend, my dear & ever respected friend, to plague you very often with my letters, the writing them will be a very great pleasure to me, & I shall have no scruple of conscience, since your G-son tells me, that you have a practise of laying aside all dull letters, till you are at leisure to read them. Throw mine into the same parcel, & then if by chance they should ever contain anything to amuse it will be quelque chose de gagnér. If they do not, at least, express the warmest regard & esteem for my dear Doctor

Franklin, I shall disown them; they will ill describe the sentiments of my heart.
					
						
							Georgiana Shipley
						
					
				
				
					All your friends unite in wishing you many years of health & happiness—they love America too well, to add of quiet & retirement
				
			 
				Addressed: A Mons: Mons: Franklin / Ministre Plenipo: des Etats / Unis de L’Amerique / Passy—
			